Herbert, J.,
dissenting. While I cannot disagree with paragraph one of the syllabus herein, I must dissent from paragraph *373two and the judgment, for the reason that, in my view, the Legislature has declared a policy with respect to motor vehicle bureau records.
Granting that Section 4507.25, Revised Code, provides that all documents in the possession of the Registrar of Motor Vehicles shall be public records, it also provides that certain information contained in the applications for drivers’ licenses “shall not be disclosed.” It is specifically provided in that and other sections how the information contained in certain of these “public records” may be obtained upon the payment of a nominal fee.
Where I differ from the majority view is wherein it states that the Legislature “has not denied the right to inspect the records in the office of the Registrar of Motor Vehicles.” In my view, this right to inspect has been impliedly denied by virtue of the specific method provided for securing copies of desired records. The legislative intent seems clear to me that, although it has labeled all the documents in the possession of the registrar as public records, its provisions for furnishing copies thereof to the extent permitted (as e. g., in respect to drivers’ license applications) are in effect a limitation upon the right of the public to free access thereto. At any rate, this decision will clarify the issue for future legislative consideration.
Matthias, J., concurs in the foregoing dissenting opinion.